             Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 1 of 14




1    THOMAS R. BURKE (State Bar No. 141930)
     SELINA MACLAREN (State Bar No. 300001)
2    Davis Wright Tremaine LLP
     505 Montgomery Street, Suite 800
3    San Francisco, California 94111
4    Telephone: (415) 276-6500
     Facsimile: (415) 276-6599
 5   Email: thomasburke@dwt.com
     Email: selinamaclaren@dwt.com
 6
     Attorneys for Plaintiffs National Public Radio, Inc. and
 7   Eric Westervelt
 8

 9

10                                      UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13
     NATIONAL PUBLIC RADIO, INC., and ERIC
                                      ERIC))              CASE NO. 4:18-cv-5772-DMR
14   WESTERVELT,                           )
                                           )              PLAINTIFFS’ MOTION FOR A COURT
                                                          PLAINTIFFS'
15        Plaintiffs,                      )              ORDER CLARIFYING THAT SCOPE OF FOIA
                                           )                                       WIGGINS’
                                                          REQUEST INCLUDES LESLIE WIGGINS'
16     v.                                  )              EMAILS
                                           )
17   UNITED STATES DEPARTMENT OF           )
     VETERANS AFFAIRS,                     )
18                                         )
          Defendant.                       )
19                                                    )
20

21                           Court’s December 4, 2019 Civil Conference Minute Order, Plaintiffs National
            Pursuant to this Court's
22   Public Radio, Inc. and Eric Westervelt (collectively, "Plaintiffs"
                                                           “Plaintiffs” or "NPR")
                                                                           “NPR”) submit this motion
23   requesting that the Court issue an order requiring that Defendant United States Department of Veterans
24           (“Defendant” or "VA")
     Affairs ("Defendant"    “VA”) promptly review and produce any emails sent or received by Ms. Leslie
25   Wiggins in the agency's
                    agency’s possession, custody, or control consistent with NPR's
                                                                             NPR’s March 2018 Freedom of
26   Information Act request ("FOIA
                             (“FOIA Request")
                                    Request”) at issue in this case. See ECF No. 43. These emails
27   involving Ms. Wiggins are at the core of NPR's
                                              NPR’s original FOIA request and their production should not
28   ///
                                                          1
     4821-7263-2750V.4 0200559-000004
             Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 2 of 14




                     VA’s refusal to process them until summary judgment.
 1 be delayed by the VA's

 2 I.       NPR’s FOIA Request Is Not Limited to OAWP Records.
            NPR's
            A.      NPR’s Request Specifically Sought Records Involving Ms. Wiggins and Was Not
                    NPR's
 3
                    Limited to OAWP Records.
 4          The face of the FOIA Request in this matter, which is attached hereto as Exhibit A, makes clear

 5 that it seeks agency records in the possession of the VA, and is not limited to agency records in the

 6 possession of any VA component, including the Office of Accountability and Whistleblower Protection
   (“OAWP”). The salutation states: "Dear
 7 ("OAWP").                        “Dear Veterans Affairs FOIA Officer."
                                                                Officer.” See Exh. A; see also ECF

                                                “Office of Accountability and Whistleblower Protection,"
 8 No. 1-1 at 2. Although the address notes the "Office                                     Protection,”

 9 the FOIA Request was emailed to the VA's
                                       VA’s general FOIA email address, vacofoiaservice@va.gov. Mr.

10 Westervelt also received a response from that email address. A true and correct copy of the email

                                                 VA’s general FOIA email address is attached hereto as
11 correspondence between Mr. Westervelt and the VA's

12 Exhibit B.

13          More importantly, however, the FOIA Request reasonably describes records that the VA should

                                                Westervelt’s responsibility to identify exactly where such
14 have been able to locate, and it was not Mr. Westervelt's

                                   for Justice v. Internal Revenue Serv., 941 F.3d 567, 572 (D.C. Cir. 2019)
15 records might be located. Inst. for

   (“We do not require technical precision in FOIA requests, …
16 ("We                                                      ... [n]or do we require a requester to know

17 anything about where or how the agency stores those emails. Instead, the statutory standard for a FOIA

18 request is that it ‘reasonably describes’ the records sought.")
                      'reasonably describes'             sought.”) (citation omitted). Accordingly, any

19 purported ambiguity about which agency the FOIA Request was directed to was clarified by the FOIA

   Request’s clear enumeration of the requested records. The FOIA Request sought four distinct and
20 Request's

                                          “Categories”):
21 independent categories of records (the "Categories"):

22               1. Specific records "received
                                     “received by or in the possession of the Office of Accountability and
                                              (OAWP)” involving Veterans Affairs VISN 7;
                    Whistleblower Protection (OAWP)"
23               2. Specific records "received
                                     “received by or in the possession of the Office of Accountability and
                                              (OAWP)” involving Veterans Affairs VISN 10;
                    Whistleblower Protection (OAWP)"
24               3. Specific records "that
                                     “that mention[] the name of Ms. Leslie Wiggins, Network Director of
                          7”;
                    VISN 7";
25               4. Specific records "that
                                     “that mention[] the name of Mr. Robert McDivitt, Network Director of
                          10.”
                    VISN 10."
26

27 While the FOIA Request limits Categories 1 and 2 to records "received
                                                               “received by or in the possession of
                                                                                                 of”
28 OAWP, that limitation is notably absent from Categories 3 and 4. Categories 3 and 4 seek records

                                                        2
     4821-7263-2750V.4 0200559-000004
             Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 3 of 14




 1 mentioning Ms. Wiggins (or Mr. McDivitt) in the possession of the broader VA.

 2          Indeed, the VA's
                        VA’s own representative understood that the FOIA Request was initially directed to

 3 the VA and sought VA records. On April 5, 2018, Mr. Westervelt received an acknowledgement letter

 4 to his FOIA Request via email; that letter came not from the OAWP, but rather from the VA's
                                                                                          VA’s Director

 5 at the Office of Privacy Information and Identity Protection, Mr. John Buck. A copy of the reply is

 6 attached hereto as Exhibit C. See also ECF No. 1-2 at 2. In the first sentence of that letter, Mr. Buck
                                                   “to the Department of Veterans Affairs (VA)."
 7 acknowledged that the FOIA Request was directed "to                                    (VA).” Exh.

 8 C. Mr. Buck further listed the four categories of information and represented that all four categories

 9 were held by the OAWP. Exh. C ("The
                                 (“The records you requested are maintained at the OAWP.").
                                                                                   OAWP.”).

10 Accordingly, as Mr. Buck noted, the VA forwarded the FOIA Request to the OAWP. Exh. C.

11                       Buck’s representation, Plaintiffs proceeded with this litigation under the
            Based on Mr. Buck's

12 assumption that OAWP held all the responsive records, including records responsive to Category 3.

13 Through this litigation, however, Plaintiffs have learned that OAWP does not control Ms. Wiggins'
                                                                                            Wiggins’

14 emails. Those emails, however, are within the scope of the FOIA Request directed at the VA and within

       VA’s control, and thus should be included in the VA's
15 the VA's                                             VA’s search.

16          B.     An Agency May Not Unilaterally Narrow the Scope of A FOIA Request By
                   Forwarding It to An Agency Component.
17          In responding to a FOIA request, a government agency bears the burden of showing that it

                      “reasonably calculated to uncover all relevant documents."
18 conducted a search "reasonably                                    documents.” Weisberg
                                                                                 Weisberg v. Dep't
                                                                                             Dep’t of
                                                                                                   of
                                                 (“Weisberg IT);
19 Justice, 705 F.2d 1344, 1351 (D.C. Cir. 1983) ("Weisberg II”); see also McGehee v. C.I.A., 697 F.2d

20 1095, 1101 (D.C. Cir.1983) (agency must "take
                                           “take reasonable steps to ferret out requested documents”).
                                                                                          documents").

21 FOIA requires that the agency search all locations where responsive records are "likely"
                                                                                   “likely” to be found.

22 See Oglesby v. U.S. Dep't
                       Dep’t of
                             of Army, 920 F.2d 57, 68 (D.C. Cir. 1990) ("[T]he
                                                                       (“[T]he agency cannot limit its

23 search to only one record system if there are others that are likely to turn up the information
   requested.”); Valencia-Lucena
24 requested."); Valencia-Lucena v. U.S. Coast Guard, 180 F.3d 321, 327 (D.C. Cir. 1999) (“It
                                                                                         ("It is well-

25 settled that if an agency has reason to know that certain places may contain responsive documents, it is
                                                   burden.”).
26 obligated under FOIA to search barring an undue burden.").

27          If the agency imposes any limitation on the scope of the search, the agency bears the burden of

                               “comport[s] with its obligation to conduct a reasonably thorough
28 showing that the limitation "comport[s]

                                                         3
     4821-7263-2750V.4 0200559-000004
              Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 4 of 14




   investigation.” McGehee, 697 F.2d at 1101. Accordingly, although it is permissible for an agency to
 1 investigation."

 2 forward a FOIA request to specific component offices within the agency, the agency must "explain[]
                                                                                           “explain[]

 3 with reasonable specificity of detail . . . the kinds of information each office maintains and why each

 4 component office is the only one that is likely to maintain responsive records."
                                                                          records.” The Few, the Proud, the

 5 Forgotten v. United States Dep't
                              Dep’t of
                                    of Veterans
                                       Veterans Affairs, 254 F. Supp. 3d 341, 353-54
                                                                              353–54 (D. Conn. 2017)

 6 (internal quotations and citation omitted) (emphasis added). In addition, if the agency "discover[s]
                                                                                           “discover[s]

 7 information suggesting the existence of documents that it could not locate without expanding the scope
          search,” it must expand its search. Campbell v. U.S. Dep't
 8 of its search,"                                             Dep’t of
                                                                     of Justice, 164 F.3d 20, 28 (D.C. Cir.

 9 1998), as amended (Mar. 3, 1999) (reversing finding that search was adequate where FBI limited search
10 to one records system).

11          The court rejected an agency's
                                  agency’s attempt to narrow the scope of the search in Truitt v. Dep't
                                                                                                  Dep’t of
                                                                                                        of

12 State, 897 F.2d 540, 542 (D.C. Cir. 1990), which involved a FOIA request to the State Department for

13 categories of information about Albania. While the initial FOIA request sought "all
                                                                                  “all records related to

14 the topics [plaintiff] particularized,"
                          particularized,” the plaintiff submitted a follow-up letter stating that he was

   “specifically seeking documents for the period 1950-54 in two files he identified."
15 "specifically                                                          identified.” Id. at 543 (internal

16 quotations omitted). The agency searched for all categories of documents in the two identified files, and

17 thus overlooked a third file that stored responsive material. Id. 542-43. The court found that it was

18 error for the agency to limit the scope of the search to the two files and reversed the lower court’s
                                                                                                 court's

19 summary judgment in favor of the agency. Id. at 543, 548.

20          Similarly, in The Few, the Proud, the Forgotten, the VA asked two VA components to respond

21 to a FOIA request, based on each component’s
                                    component's duties. 253 F. Supp. 3d. at 354. Because this division of

22 labor excluded potentially responsive records from the VA's
                                                          VA’s overall search, the court could not conclude

                                                         agency’s motion for summary judgment. Id.
23 that the search was reasonable and denied in part the agency's

24          As in Truitt and The Few, the Proud, the Forgotten, the VA here seeks to improperly limit the

25 scope of the search by searching only OAWP records. The VA does not even contend that OAWP is the

26 only component likely to control responsive records, as it is required to show before limiting the scope

27 of the FOIA Request; indeed, the VA admits that OAWP does not control Ms. Wiggins's
                                                                             Wiggins’s emails. Nor

28 can the VA dispute that Ms. Wiggins'
                               Wiggins’ emails are likely to contain material responsive to Category 3. By

                                                           4
     4821-7263-2750V.4 0200559-000004
              Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 5 of 14




 1 unilaterally limiting its search to records controlled by OAWP, when there are clear indications that

 2 responsive records exist elsewhere in the VA, Defendant insists on an unreasonably narrow search for

 3 responsive records in contravention of the FOIA's
                                              FOIA’s broad mandate.

 4 II.      Ms. Wiggins'
                Wiggins’ Emails Are "Agency
                                    “Agency Records"
                                            Records” Subject to Search Under FOIA.

 5          It is clear that Ms. Wiggins emails are "agency
                                                    “agency records"
                                                            records” subject to FOIA's
                                                                                FOIA’s mandate of access.

 6 Although FOIA does not specifically define "agency
                                              “agency record,”
                                                      record," the United States Supreme Court

 7 formulated a two-part definition for what constitutes an agency record in U.S. Dep't
                                                                                  Dep’t of
                                                                                        of Justice v. Tax

 8 Analysts, 492 U.S. 136 (1989). Under that definition, a record is an "agency
                                                                        “agency record"
                                                                                record” if the agency

   “‘create[s] or obtain[s]'
 9 "`create[s]    obtain[s]’ the requested materials,"
                                           materials,” and is "in
                                                              “in control of the requested materials at the time

10 the FOIA request is made."
                       made.” Id. at 144-45 (citation omitted). The "burden
                                                                    “burden is on the agency to

11 demonstrate, not the requester to disprove, that the materials sought are not ‘agency records.’” Id. at
                                                                                 'agency records.'"

12 142 n.3.

13          The Ninth Circuit in Rojas v. Fed. Aviation Admin., 941 F.3d 392 (9th Cir. 2019), explained that

14 the Tax Analysts test is satisfied for emails created by an agency employee, stored on an agency server,

15 and connected to agency-related business rather than purely personal matters. Id. at 408-09. The Rojas
                        “agency records may include documents used by agency employees in connection
16 court explained that "agency

17 with agency business, even if the employees were engaging in misconduct."
                                                                misconduct.” Id. at 409. In addressing

                                “we have no trouble concluding that the FAA possessed the withheld
18 the second prong, it stated, "we

19 materials, because they were discovered in the FAA's
                                                  FAA’s computer system . . . ."
                                                                              .” Id. at 409-10.

20          Here, the VA does not and cannot dispute that Ms. Wiggins was an agency employee who

21 exchanged emails related to agency-related business, and that those emails are stored on the VA's
                                                                                                VA’s

22 computer systems. Plaintiffs do not seek personal emails, records stored outside of the VA's
                                                                                           VA’s computer

                                        VA’s official public business. Thus, there is no question that Ms.
23 systems, or records unrelated to the VA's
   Wiggins’ emails in the VA's
24 Wiggins'               VA’s control are "agency
                                           “agency records"
                                                   records” subject to search and production under FOIA.

25 These responsive emails should be promptly produced by the VA —
                                                                 – and not withheld from public

26 inspection until many months from now when the parties move to the summary judgment stage.

27 ///

28 ///

                                                         5
     4821-7263-2750V.4 0200559-000004
             Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 6 of 14




1    Dated: December 11, 2019

2                                        Respectfully submitted,

3                                        DAVIS WRIGHT TREMAINE LLP
4
                                         By: Thomas R. Burke
 5
                                            Thomas R. Burke
 6                                          Selina MacLaren

 7                                       505 Montgomery Street, Suite 800
                                         San Francisco, California 94111
 8                                       (415) 276-6500 Phone
                                         (415) 276-6599 Fax
 9
                                         thomasburke@dwt.com
10                                       selinamaclaren@dwt.com

11                                                for Plaintiffs National Public Radio, Inc., and
                                        Attorneysfor
                                        Eric Westervelt
                                             Westervelt
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               6
     4821-7263-2750V.4 0200559-000004
Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 7 of 14




               A
       EXHIBIT A
        Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 8 of 14




Freedom of Information Act Request

March 29, 2018

U.S. Department of Veterans Affairs
Office of Accountability and Whistleblower Protection
810 Vermont Avenue, NW
Washington DC 20420

Dear Veterans Affairs FOIA Officer:

Pursuant to the federal Freedom of Information Act, 5 U.S.C. § 552, I request access to and
copies of the following records whether in paper or electronic form or format, relating to:

   1. Any correspondence, complaint or investigation received by or in the possession of the
      Office of Accountability and Whistleblower Protection (OAWP) involving any and all
      branches of Veterans Affairs VISN 7.
   2. Any correspondence, complaint, or investigations by or in the possession of the Office of
      Accountability and Whistleblower Protection (OAWP) involving any and all branches of
      Veterans Affairs VISN 10.
   3. Any and all investigations or correspondence that mentions the name of Ms. Leslie
      Wiggins, Network Director of VISN 7.
   4. Any and all investigations or correspondence that mentions the name of Mr. Robert
      McDivitt, Network Director of VISN 10.

I am requesting this information in electronic form.

As a representative of the news media I am only required to pay for the direct cost of duplication
after the first 100 pages. However, please notify me prior to your incurring any expenses in
excess of that amount.

Please waive any applicable fees. Release of the information is in the public interest because it
will contribute significantly to public understanding of government operations and activities.

If my request is denied in whole or part, I ask that you justify all deletions by reference to
specific exemptions of the Freedom of Information Act. I will also expect you to release all
segregable portions of otherwise exempt material. I, of course, reserve the right to appeal your
decision to withhold any information or to deny a waiver of fees.

As I am making this request as a journalist and this information is of timely value, I would
appreciate your communicating with me by telephone, rather than by mail, if you have questions
regarding this request. I look forward to your reply within 20 business days, as the federal statute
requires.
        Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 9 of 14




In addition to communicating with me about this request, you may also communicate with my
attorney, Ashley Messenger. My telephone number is (202) 513-3351 and my e-mail address is
Ewestervelt@npr.org

Ms. Messengers's
Ms. Messengers’s telephone
                 telephone number
                           number is 202-513-2054 and her e-mail address is
                                  is 202-513-2054
amessenger@npr.org.

I certify that my statements concerning the need for expedited processing are true and correct to
the best of my knowledge and belief.

Thank you for your assistance.

Sincerely,


Eric Westervelt
NPR News
Berkeley, CA
Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 10 of 14




               B
       EXHIBIT B
                 Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 11 of 14


MacLaren, Selina
MacLaren, Selina

From:
From:                               Eric Westervelt
                                    Eric Westervelt <EWestervelt@npr.org>
                                                    <EWestervelt@nprorg>
Sent:
Sent:                               Tuesday, December
                                    Tuesday, December 10,
                                                        10, 2019  9:25 AM
                                                            2019 9:25  AM
To:
To:                                 Eric Westervelt
                                    Eric Westervelt
Subject:
Subject:                            FW: 18-06246-F
                                    FW:  18-06246-F (Westervelt)
                                                     (Westervelt) FOIA
                                                                  FOIA
Attachments:
Attachments:                        Final Acknowledgement
                                    Final Acknowledgement Letter.pdf
                                                             Letter.pdf




From: Short,
From:  Short, Jacqueline
              Jacqueline <Jacqueline.Short@va.gov>
                          <Jacqueline.Short@va.gov> On
                                                     On Behalf
                                                         Behalf Of
                                                                Of VACO
                                                                    VACO FOIA
                                                                          FOIA Service
                                                                               Service Inbox
                                                                                       Inbox
Sent: Thursday,  April 5, 2018 12:27 PM
Sent: Thursday, April 5, 2018 12:27 PM
To: Eric
To: Eric Westervelt <EWestervelt@npr.org>; VACO
         Westervelt <EWestervelt@npr.org>;    VACO FOIA
                                                    FOIA Service
                                                          Service Inbox
                                                                  Inbox <vacofoiase@va.gov>
                                                                        <vacofoiase@va.gov>
Cc: Denice
Cc: Denice Rios
           Rios <DRios@npr.org>;
                 <DRios@npr.org>; Hugh
                                    Hugh Dellios
                                         Dellios <HDellios@npr.org>
                                                 <HDellios@npr.org>
Subject: 18-06246-F
Subject: 18-06246-F (Westervelt)
                      (Westervelt)

Good
Good afternoon Mr. Westervelt;
     afternoon Mr. Westervelt;

The VACO
The VACO FOIA
           FOIA Service
                 Service received  your electronic
                         received your              FOIA request
                                         electronic FOIA  request dated   March 29,
                                                                    dated March   29, 2018,  in which
                                                                                      2018, in        you are
                                                                                                which you  are requesting
                                                                                                               requesting any
                                                                                                                          any
correspondence,
correspondence, complaint
                  complaint oror investigation
                                 investigation received
                                               received byby or in the
                                                             or in the passion
                                                                       passion of the Office
                                                                               of the  Office of Accountability and
                                                                                              of Accountability  and
Whistleblower   Protection (OAWP)
Whistleblower Protection             involving and
                            (OAWP) involving        all branches
                                                and all branches of   Veterans Affairs
                                                                   of Veterans Affairs VISN
                                                                                       VISN 77 and  VISN 10.
                                                                                                and VISN 10. Any
                                                                                                              Any and
                                                                                                                  and all
                                                                                                                      all
investigations
investigations or
               or correspondence    that mentions
                  correspondence that    mentions the
                                                    the name
                                                         name of   Ms. Leslie
                                                                of Ms. Leslie Wiggins,
                                                                              Wiggins, Network    Director of
                                                                                       Network Director       VISN 7
                                                                                                           of VISN 7 and  Mr.
                                                                                                                     and Mr.
Robert McDivitt,
Robert  McDivitt, Network
                  Network Director
                            Director of
                                     of VISN
                                        VISN 10.
                                              10.

II have attached aa copy
   have attached     copy of the Department
                          of the Department of   Veterans Affairs'
                                              of Veterans Affairs’ acknowledgment letter. The
                                                                   acknowledgment letter. The attached letter provides
                                                                                              attached letter          you
                                                                                                              provides you
 with the  referral and contact  information for the referring office.
 with the referral and contact information for the referring office.

This concludes
This           the FOIA
     concludes the FOIA Service's
                        Service’s response to your
                                  response to your request.
                                                   request.

Thank you
Thank you and
          and have
              have aa great
                      great day.
                            day.

VACO FOIA
VACO   FOIA Service
             Service
Quality, Privacy, and
Quality, Privacy,     Risk (QPR)
                  and Risk (QPR)
Office of Information
Office of Information and   Technology (OI&T)
                       and Technology  (OI&T)
Fax: (202)
Fax: (202) 632-7581
            632-7581
vacofoiaservice@va.gov
vacofoiaservice@va.gov
FOIA Service
FOIA  Service Hotline:
              Hotline: 1-877-750-3642
                       1-877-750-3642

Please take a moment and
                     and let us know how we did by completing a quick evaluation: Got a minute?
                                            did by
Rate Our Service!




QPR’s
QPR's Mission Statement:
“To instill and promote a culture of quality, privacy and risk management in collaboration with our business
"To
partners to enable a better Veteran experience."
                                      experience.”




                                                               1
                                                               1
                  Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 12 of 14




From: Eric
From:   Eric Westervelt
             Westervelt [mailto:EWestervelt@npr.org]
                        [mailto:EWestervelt@npr.org]
Sent:  Thursday,
Sent: Thursday,   March
                  March  29,
                         29, 2018
                             2018 5:37  PM
                                   5:37 PM
To: VACO
To: VACO FOIA
            FOIA Service
                 Service Inbox
                         Inbox
Cc: Eric
Cc: Eric Westervelt;
         Westervelt; Denice
                     Denice Rios;
                             Rios; Hugh
                                   Hugh Dellios
                                         Dellios
Subject: [EXTERNAL] FOIA Request OAWP from
Subject:   [EXTERNAL]   FOIA  Request  OAWP   from NPR
                                                   NPR News
                                                       News

Please see
Please see the
           the attached FOIA request.
               attached FOIA request.

Best,
Best,

Eric Westervelt
Eric Westervelt


  0      lEric WesterveltiCorrespondentlewestervelt@nprorg
         |Eric Westervelt|Correspondent|ewestervelt@npr.org 1202-513-3351I@Ericnpr
                                                            |202-513-3351|@Ericnpr

Download NPR One. Hand-picked stories based on what you like




                                                               2
Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 13 of 14




        EXHIBIT C
                C
             Case 4:18-cv-05772-DMR Document 44 Filed 12/11/19 Page 14 of 14

                  U.S. Department
VA                of Veterans Affairs




     Via Email: Ewesterveltpnpr.orq

     Eric Westervelt
     NPR News
     Berkeley, CA

        Re: Freedom of Information Act Tracking Number 18-06246-F

     Dear Mr. Westervelt,

     This letter acknowledges receipt of your electronic Freedom of Information Act (FOIA) request
     to the Department of Veterans Affairs (VA) dated March 29, 2018, in which you requested; 1.)
     Any correspondence, complaint or investigation received by or in the possession of the Office of
     Accountability and Whistleblower Protection (OAWP) involving any and all branches of Veterans
     Affairs VISN 7; 2.) Any correspondence, complaint or investigation received by or in the
     possession of the OAWP involving any and all branches of Veterans Affairs VISN 10; 3.) Any
     and all investigations or correspondence that mentions the name of Ms. Leslie Wiggins,
     Network Director of VISN 7; 4.) Any and all investigations or correspondence that mentions the
     name of Mr. Robert McDivitt, Network Director of VISN 10.

     The FOIA Service received your request on March 30, 2018, and assigned it FOIA tracking
     number 18-06246-F. Please refer to this number when communicating with the VA about this
     request.

     The records you requested are maintained at the OAWP. Your request has been referred to Mr.
     Mikio Manuel at the following address:

 Department of Veterans Affairs
 Attention: Mr. Mikio Manuel
 Office of Accountability & Whistle Blower Protection (02C01) VACO
 810 Vermont Avenue, NW
 Washington, DC 20420
 Email: oarfoiarequests va.qov
 Phone: (202) 590-1540

     This concludes the FOIA Service's response to your request.

 We appreciate your interest in the VA. If you have any further questions concerning this letter,
 you may contact Mr. Raymond Harrell of my staff at (202) 632-7234.

 Sincer



          Buck
      rector, Office of Privacy Information
     and Identity Protection
